Mr. Justice QuiñoNes,
after making the foregoing statement of facts, delivered the opinion of the court.
We accept the findings of fact contained in the judgment appealed from.
In this proceeding the evidence is not sufficient upon which to grant a dominion title to the petitioner Mariana Carreras, since although in her petition in these proceedings she alleges that she has been in possession of the lands described for more than six years, the witnesses introduced do not confirm such allegation, but only testify that Mariana Carreras y Morales is the owner of the rural estate involved in this proceeding, and that she acquired the same from the possessors thereof and under the circumstances alleged by the petitioner, but without saying anything with respect to the length of time she has been in possession of the said lands, nor in regard to the length of time her predecessors in interest may have been in possession thereof, nor whether or not they had a right to such possession or title therefor, which requisites are necessary to prove the acquisition of the ownership of the real estate by means of ordinary »res-cription.
In view of article 395 of the Mortgage Law and Judicial Order of April 4, 1899, we adjudge that we should affirm, and do affirm, the judgment appealed from, with costs to the appellant.
Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.